Case 8:18-cv-00901-MSS-AAS Document 45 Filed 12/11/18 Page 1 of 1 PageID 492


                                            UNITED STATES DISTRICT COURT
                                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                                    TAMPA DIVISION

DONALD ANDERSON,                                                               Case No.: 8:18-cv-00901-MSS-AAS

            Plaintiff,

vs.

THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL; and WORLD
WRESTLING ENTERTAINMENT, INC.,

      Defendants.
_________________________________/

              NOTICE OF SERVING RESPONSE TO REQUEST FOR PRODUCTION

       COMES NOW, the Defendant, THADDEUS M. BULLARD SR. A/K/A TITUS
O’NEIL, by and through the undersigned and hereby gives notice of serving his response to the
request for production served on him on or about September 26, 2018.

                                                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY, that a true copy of the foregoing has been furnished on this the
    th
11 day of December 2018, on the below parties via the e-filing CM/ECF portal which
constitutes appropriate service.

Derek L. Metts                                                          Daniel A. Shapiro
Metts Legal, P.A.                                                       Justin T. Saar
320 Maitland Avenue                                                     Cole, Scott & Kissane, PA
Altamonte Springs, Florida 32701                                        4301 West Boy Scout Blvd.
                                                                        Suite 400
                                                                        Tampa, Florida 33607

                                                                 Respectfully Submitted,

                                                                 /s/ Mario E. Torres, Esquire
                                                                 MARIO E. TORRES, ESQUIRE
                                                                 FLOR IDA B AR NUMBER :    17908
                                                                 mariotorres@torresbenet.com
                                                                 5308 Van Dyke Road
                                                                 Lutz, Florida 33558
                                                                 813.963.7770 Office | Fax
                                                                 E-Service: eservice@torresbenet.com
                                                                 www.torresbenet.com
                                                                 ATTORNEY FOR THE DEFENDANT, T.BULLARD

NOTICE OF SERVING RESPONSE TO RTP                                                                            1
Anderson v. Bullard, et. al., Case No.: 8:18-cv-00901-MSS-AAS
Firm: torres|benet, p.a.; Atty: Mario E. Torres, Esq.
